DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 01/26/2021, to the Non-Final Office Action mailed on 10/28/2020. 
Claims 3, 9-12, and 15 are cancelled. Claims 1, 8, 13 and 20 are amended. Claims 1-2, 4-8, 13-14 and 16-20 are pending and addressed below.
Applicant’s amendment to the specification and the claims has overcome objection to the tile and the claim and rejection under USC 112(b) to the claims, previously set forth in the Non-Final Office Action.





















Claim Rejections - 35 USC § 103
Claims 1, 7-8, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MAZZARESE David et al (US 20150244444), hereinafter David, in view of NPL  (R1-1611236 14th -18th November, 2016), hereinafter NPL-2.
Regarding claim 1, David teaches, a wireless communication method, comprising: receiving, by a terminal device, a trigger signaling sent by a network device, wherein the trigger signaling is used to activate an aperiodic channel state information reference signal (CSI- RS) resource of the terminal device, and wherein the triggering signaling comprises first information, where the first information is used to indicate content comprised in a first CSI (David: Fig. 1, 11, 12; [0132] “Step 11: a UE receives or detects an aperiodic CSI trigger signaling...”, [0133] “...a base station transmits the aperiodic CSI trigger signaling to the user equipment..., [0156] Step 13, the UE reports the aperiodic CSI according to the aperiodic CSI trigger signaling received or detected in the step 11, where the reported aperiodic CSI is derived based on the measurement resource determined in the step 12.”, teaches BS activates CSI-RS resources after sending CSI trigger, which implies aperiodic CSI-RS resource, and CSI is reported according to CSI trigger signaling which implies CSI triggering caries information about CSI content),
determining, by the terminal device, a time domain resource for sending the first CSI to the network device based on a timing relationship between sending the first CSI and receiving the trigger signaling or performing the CSI measurement (David: [0164] “In the step 13, if the UE receives the aperiodic CSI trigger signaling in a sub-frame n, and determines that the aperiodic CSI needs to be reported according to the aperiodic CSI trigger signaling, then the UE will report the aperiodic CSI in a sub-frame n+t according to the received aperiodic CSI trigger signaling., teaching CSI reporting time is based on CSI trigger timing”), 
and sending, by the terminal device, the first CSI to the network device using the time domain resource (David: Fig. 1, 13; [0156] “Step 13, the UE reports the aperiodic CSI”).
David does not expressly teach, after receiving the trigger signaling, determining, by the terminal device, following parameters according to the content comprised in the first CSI, and performing, by the terminal device, CSI measurement on the aperiodic CSI-RS resource according to the following parameters to obtain the first CSI: hypothesis of the transmit beam of the CSI-RS signal on the aperiodic CSI-RS resource, a number of CSI-RS ports used for performing CSI-RS measurement, and at least one of a number and configuration of the aperiodic CSI-RS resource.
However, in the same field of endeavor, NPL-2 teaches, after receiving the trigger signaling, determining, by the terminal device, following parameters according to the content comprised in the first CSI, and performing, by the terminal device, CSI measurement on the aperiodic CSI-RS resource according to the following parameters to obtain the first CSI: hypothesis of the transmit beam of the CSI-RS signal on the aperiodic CSI-RS resource, a number of CSI-RS ports used for performing CSI-RS measurement, and at least one of a number and configuration of the aperiodic CSI-RS resource (NPL-2: ch.1 Introduction “With regard to relating CSI-RS transmission and CSI reporting, following combinations are supported at least – Aperiodic CSI reporting with aperiodic CSI-RS”, “To support combinations above more flexibly, NR should allow independent control of CSI-RS indication and CSI reporting indication timings. – ‘indication’ above may refer to triggering, activation, and deactivation depending on type of RS/reporting.”, ch.4 Signaling mechanism for aperiodic CSI reporting, teaching measuring different beams in different port groups and various CSI-RS transmission schemes, according to CSI reporting configuration in the trigger. “hypothesis of the transmit beam” is interpreted as selecting a beam for CSI measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify David’s method to include that UE measures beams, ports and CSI-RS resources to report CSI.
(NPL-2: Ch.1, p.2, l.1-2). 
Regarding claim 13, identical features as in claim 1 are recited for a corresponding terminal device. Therefore, it is subject to the same rejection.
Regarding claims 7 and 19, David, in view of NPL-2, teaches the method, as outlined in the rejection of claims 1 and 13.
David further teaches, wherein the method also comprises: after receiving the trigger signaling, determining a first interference measurement resource (IMR); performing interference measurement on the first IMR resource to obtain an interference result; obtaining the first CSI by combining the interference result and the result obtained by performing the CSI measurement (David: [0137] Step 12, the UE determines a CSI measurement resource, where the CSI measurement resource is at least one of a CSI-RS resource and an interference measurement resource (Interference Measurement Resource, IMR), [0138, [0139] after the UE receives or detects the aperiodic CSI trigger signaling in the sub-frame n, the UE determines the CSI measurement resource according to the trigger signaling firstly, if it is determined that the aperiodic CSI needs to be reported. The determining at least one of the sub-frame transmitting non-zero power CSI-RS and the sub-frame carrying zero power CSI-RS..., teaching CSI is obtained by measuring CSI-RS and IMR resources).
Regarding claims 8 and 20, David, in view of NPL-2, teaches the method, as outlined in the rejection of claims 8 and 19.
David further teaches, wherein the determining a first interference measurement resource comprises: determining, by the terminal device, the most recent resource after receiving the trigger signaling as the first IMR resource from IMR resources used for aperiodic interference measurement (David: [0146] Specifically, if the UE receives an aperiodic CSI trigger signaling in the sub-frame n, and needs to report an aperiodic CSI according to the indication of the aperiodic CSI trigger signaling, then the UE determines the first sub-frame possibly transmitting non-zero power CSI-RS and/or carrying zero power CSI-RS behind the sub-frame n (including the sub-frame n), as at least one of a sub-frame transmitting non-zero power CSI-RS and a sub-frame carrying zero power CSI-RS., teaching finding zero-power CSI-RS (i.e. IMR resource) immediately near CSI triggering sub-frame n. Most recent resource after receiving the trigger signaling is interpreted by the examiner as immediately close-by IMR resource after CSI triggering).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over David, in view of NPL-2, and further in view of Kakishima Yuichi et al (US 20190372642), hereinafter Kakishima.
Regarding claims 2 and 14, David teaches the methods and terminal, as outlined in the rejection of claims 1 and 13.
David and NPL-2 do not expressly teach, wherein the first CSI includes at least one of following contents: a CSI-RS resource indicator (CRI), a rank indication (RI), a pre-coding matrix indicator (PMI), a channel quality information (CQI), a quantized value of channel information and a quantized value of interference.
However, in the same field of endeavor, Kakishima teaches, wherein the first CSI includes at least one of following contents: a CSI-RS resource indicator (CRI), a rank indication (RI), a pre-coding matrix indicator (PMI), a channel quality information (CQI), a quantized value of channel information and a quantized value of interference (Kakishima: [0033] At step S15, the UE 10 may transmit, to the BS 20, the CSI feedback in accordance with the CSI reporting setting. For example, the CSI feedback includes at least one of Rank Indicator (RI), CSI-RS resource indicator (CRI), Precoding Matrix Indicator (PMI), Channel Quality Indicator (CQI), and Reference Signal Received Power (RSRP).).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of acquiring Channel State Information (CSI) in a wireless communication system including a base station and a user equipment to achieve efficient precoding with massive antenna array (Kakishima: [0001]-[0002]).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over David, in view of NPL-2, and further in view of NPL (IDS Reference R1-1701681), hereinafter NPL-1.
Regarding claims 4 and 16, David, in view of NPL-2, teaches the method and terminal, as outlined in the rejection of claims 1 and 13.
David and NPL-2 do not expressly teach, wherein before the determining, by the terminal device, a time domain resource for sending the first CSI to the network device based on a timing relationship between sending the first CSI and receiving the trigger signaling or performing the CSI measurement, the method also comprises: determining the timing relationship according to at least one content comprised in the first CSI.
However, in the same field of endeavor, NPL-1 teaches, wherein before the determining, by the terminal device, a time domain resource for sending the first CSI to the network device based on a timing relationship between sending the first CSI and receiving the trigger signaling or performing the CSI measurement, the method also comprises: determining the timing relationship according to at least one content comprised in the first CSI (NPL-1: p.1 l.34-43 

    PNG
    media_image1.png
    337
    1210
    media_image1.png
    Greyscale

, Ch.5.1 Discussion on configuration of timing offset Y, For example, if
only CSI that can be fast computed like CRI is needed to be reported, then Y can be very small, and even Y =0 for fast CSI feedback. For PMI like CSI, Y can be large to provide sufficient CSI computation time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify David and NPL-2’s method 
This would have been obvious because it would motivate one of ordinary skill in the art to provide signaling method and configuration of CSI-RS transmissions and CSI reporting for NR MIMO to achieve better working of 5G network (NPL-1: Ch.1 Introduction).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over David, in view of NPL-2, and further in view of YUM Kunil et al (US 20190140723), hereinafter Yum.
Regarding claims 5 and 17, David, in view of NPL-2, teaches the method, as outlined in the rejection of claims 1 and 13.
David and NPL-2 do not expressly teach, wherein the trigger signaling comprises second information, where the second information is configuration information of a timing relationship; before the determining, by the terminal device, a time domain resource for sending the first CSI to the network device based on a timing relationship between sending the first CSI and receiving the trigger signaling or performing the CSI measurement, the method also comprises: determining the timing relationship between sending the first CSI and receiving the trigger signaling or performing the CSI measurement according to the configuration information of the timing relationship.
However, in the same field of endeavor, Yum teaches, wherein the trigger signaling comprises second information, where the second information is configuration information of a timing relationship; before the determining, by the terminal device, a time domain resource for sending the first CSI to the network device based on a timing relationship between sending the first CSI and receiving the trigger signaling or performing the CSI measurement, the method also comprises: determining the timing relationship between sending the first CSI and receiving the trigger signaling or performing the CSI measurement according to the configuration information of the timing relationship (Yum: [0129] the base station may designate a CSI feedback timing set Ti for the group K1 instead of the CSI feedback timing value K1. In this case, the base station designates an index of a CSI feedback timing together with a CSI request through DCI..., teaching second information in the CSI Request (trigger) that provides timing information of CSI reporting by the terminal);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify David and NPL-2’s method 
This would have been obvious because it would motivate one of ordinary skill in the art to perform channel state measurement and reporting to achieve larger communication capacity of the wireless network (Yum: [0002], [0018]).  

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over David, in view of NPL-2, and further in view of KIM Bonghoe et al (IDS Reference US 20160285535), hereinafter Kim.
Regarding claims 6 and 18, David, in view of NPL-2, teaches the method, as outlined in the rejection of claims 1 and 13.
David and NPL-2 do not expressly teach, wherein the triggering signaling comprises third information, the third information is used to indicate the number of times that the terminal device sends the first CSI; the sending, by the terminal device, the first CSI to the network device comprises: sending, by the terminal device, the first CSI according to the number of transmission indicated by the third information.
However, in the same field of endeavor, Kim teaches, wherein the triggering signaling comprises third information, the third information is used to indicate the number of times that the terminal device sends the first CSI; the sending, by the terminal device, the first CSI to the network device comprises: sending, by the terminal device, the first CSI according to the number of transmission indicated by the third information (Kim: [0294] The eNB may indicate a repetition number and PUCCH resources to be used for repeated transmission to the MTC UE by RRC signaling, L1 signaling on a PDCCH/EPDCCH, or MAC signaling. Herein, the MTC UE may repeatedly transmit a PUCCH signal including CSI, [0332] If the eNB is to request aperiodic CSI reporting, the eNB may transmit a PDCCH signal including an aperiodic CSI request field to the MTC UE. [0339] the UE may transmit the measured CSI content to the eNB by a PUCCH signal according to each transmission period. Herein, the PUCCH signal may be transmitted repeatedly..., teaching a third information, carried in CSI Request over PDCCH, indicating a number of repetition for CSI reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify David and NPL-2’s method and terminal to include in the CSI trigger a third information that provides number of repetition for CSI reporting.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for efficiently measuring Channel State Kim: [0002]-[0003]).

Response to Arguments
Applicant’s arguments filed on 01/26/2021, with respect to the rejection of independent claim 1 under USC 102 have been fully considered and are moot upon a further consideration and a new ground of rejection made under USC 103 as being unpatentable, as set forth above.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onggosanusi, US 20160359538, METHOD AND APPARATUS FOR OPERATING MIMO MEASUREMENT REFERENCE SIGNALS AND FEEDBACK, para [149]-[152].
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/M. B. C./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472